DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauritsen (10,933,546).
Regarding claim 1, Lauritsen teaches an automated grooming appliance for hair processing procedures, the appliance comprising: 
- a processing head 2 including a blade set 22 having a processing width, 
- a length setting unit 18 that is operatively coupled to the blade set, and 

wherein the control unit is arranged to adjust a length setting dependent on an actual position and an actual orientation of the blade set.
See Figs. 1, 2, and 3A-D.
Regarding claim 2, a head topology is best seen in Figs. 3A-D.
Regarding claims 3-5, Luaritsen teaches the control unit capable of setting a series of cutting length values.  See col. 6, line 60-col. 7, line 64; and Figs. 3B-D.
Regarding claim 6, the control unit adjusting the length setting based on multiple length values is best seen in Figs. 3C-D.
Regarding claim 8, a position detection unit 3 is best seen in Fig. 1.
Regarding claim 9, an orientation detection unit 3 is best seen in Fig. 1.
Regarding claim 10, a hand piece is best seen in Fig. 1.
Regarding claim 11, Lauritsen teaches an automated hair processing system, comprising a grooming appliance as claimed in claims 1, a positon detection unit 3 that is arranged to detect and track a position and an orientation of the appliance with respect to a user, and a control device 11 that is arranged to correlate position information and orientation information with a present hairstyle model, wherein the length setting is set under consideration of the position and the orientation of the blade set of the appliance with respect to a user to account for a non-constant length provided by the hairstyle model for a current operating zone along the extension of the blade set.
See Figs. 1, 2, and 3A-D.

Regarding claim 13, Lauritsen teaches a method of operating an automated grooming appliance, comprising the following steps: 
- providing a grooming appliance comprising a processing head including a blade set 22 having a processing width, and a length setting unit 18 that is operatively coupled to the blade set (22), and 
- controlling the length setting unit based on a hairstyle model (90) that correlates position data and hair processing data, wherein the step of controlling involves adjusting a length setting dependent on an actual position and an actual orientation of the blade set.
See Figs. 1, 2, and 3A-D.
Regarding claim 14, the selected value being a maximum value happens at point 26 in Fig. 3D.
Regarding claim 15, a computer program code is inherent in the appliance of Lauritsen for cutting hairs of different lengths as shown in Fig. 3D.
Regarding claim 16, Lauritsen teaches the control unit operating with information from the position detection unit 3 in col. 5, lines 16-23 and 54-62.
Regarding claim 17, Lauritsen teaches orientation information (20, 26) in Fig. 3A.
Regarding claim 18, Lauritsen teaches the orientation of the blade set being determined by an evaluation of a current movement direction of the appliance.  The blade changes orientation at transitional points 20, 26 in Fig. 3C-D.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Lauritsen does not teach “wherein the control unit is arranged to adjust a length setting dependent on an actual position and an actual orientation of the blade set,” this argument is not persuasive.  The blade set is fixed with respect to the hair trimming device.  When the hair trimming device changes positions, both the blade set and the hair trimming device change the positions.  Therefore, Lauritsen reads on the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724